Exhibit 10.12
REPUBLIC SERVICES, INC.
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AGREEMENT
     THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of the
         day of                 , between Republic Services, Inc., a Delaware
corporation (“the Company”) and                      (the “Director”), is made
pursuant and subject to the provisions of the Company’s 2007 Stock Incentive
Plan, and any future amendments thereto (the “Plan”). The Plan, as it may be
amended from time to time, is incorporated herein by reference.
     1. Definitions. All capitalized terms used herein but not expressly defined
shall have the meaning ascribed to them in the Plan, a copy of which is being
provided in an email and is incorporated herein by reference. All references to
the Company herein shall also be deemed to include references to any and all
entities directly or indirectly controlled by the Company and which are
consolidated with the Company for financial accounting purposes.
     2. Award of Restricted Stock Units. Subject to the terms and conditions of
the Plan and to the terms and conditions herein set forth in this Agreement, the
Company on this date awards to the Director                      Restricted
Stock Units (referred to as the “Restricted Stock Units”). The Restricted Stock
Units granted pursuant to this Agreement are being granted in lieu of cash
compensation.
     3. Vesting. The Director’s rights with respect to the Restricted Stock
Units granted pursuant to this Agreement shall be fully and immediately vested
and nonforfeitable as of the effective date of this Agreement.
     4. Terms and Conditions. This award of Restricted Stock Units is subject to
the following terms and conditions:
          (a) Payment for Restricted Stock Units. Except as otherwise provided
in Section 4(b) or Section 14 hereof, at the time of the Director’s separation
from service, within the meaning of Section 409A of the Code and applicable
Treasury Regulations (the “Separation from Service”), the Director shall receive
one share of Common Stock for each Restricted Stock Unit awarded hereunder, free
and clear of the restrictions set forth in this Agreement, except for any
restrictions necessary to comply with federal and state securities laws.
Certificates representing such shares shall be delivered to the Director as
promptly as practical following the Director’s becoming entitled to receive such
shares.
          (b) Hypothetical Nature of Restricted Stock Units. The Restricted
Stock Units awarded herein do not represent an equity security of the Company
and do not

1



--------------------------------------------------------------------------------



 



carry any voting or dividend rights, except the right to receive Dividend
Equivalents in accordance with Section 4(c) hereof.
          (c) Dividend Equivalents. Director shall receive Dividend Equivalents
in the form of additional Restricted Stock Units or fractional Restricted Stock
Units each time a dividend or other distribution is paid on the Company’s Common
Stock. The number of Restricted Stock Units awarded for a cash dividend or
non-cash dividend other than a stock dividend shall be determined by
(i) multiplying the number of Restricted Stock Units held by the Director
pursuant to this Agreement as of the dividend payment date by the amount of the
dividend per share of Common Stock and (ii) dividing the product so determined
by the Fair Market Value of the Common Stock on the dividend payment date. The
number of Restricted Stock Units awarded for a stock dividend shall be
determined by multiplying the number of Restricted Stock Units held by the
Director pursuant to this Agreement as of the dividend payment date by the
number of additional shares of Common Stock actually paid as a dividend per
share of Common Stock. Any additional Restricted Stock Units awarded pursuant to
this Section 4(c) shall be awarded effective the day following the date the
dividend was paid, and shall have the same status, and shall be subject to the
same terms and conditions (including without limitation the vesting and
forfeiture provisions), under this Agreement as the Restricted Stock Units to
which they relate, and shall be distributed on the same payment date referred to
in Section 4(a) herein as the Restricted Stock Units to which they relate.
          (d) Unforeseeable Financial Emergency. If the Director experiences an
Unforeseeable Financial Emergency, the Director may petition the Committee to
receive the payment of shares of Common Stock for all or part of his Restricted
Stock Units prior to termination of his service on the Board. If the Committee,
in its sole discretion, grants the Director’s petition, then the Director shall
only receive shares of Common Stock as necessary to satisfy the Unforeseeable
Financial Emergency to the extent deemed necessary by the Committee (excluding
the Director, if the Director is a member of the Committee). “Unforeseeable
Financial Emergency” shall mean a severe financial hardship to the Director
resulting from (i) an illness or accident of the Director, the Director’s
spouse, or the Director’s dependent (as defined in Section 152 of the Code,
without regard to Section 152(b)(1), (b)(2), or (d)(1)(B) of the Code), (ii) a
loss of the Director’s property due to casualty (including the need to rebuild a
home following damage to a home not otherwise covered by insurance), or
(iii) similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Director, all as determined in the sole
discretion of the Committee.
          (e) Tax Withholding.
               (i) The Director shall pay to the Company, or make arrangements
satisfactory to the Committee for payment of, any federal, state or local taxes
of any kind required by law to be withheld with respect to the grant of
Restricted Stock Units (including

2



--------------------------------------------------------------------------------



 



without limitation the vesting thereof) and any Dividend Equivalents or other
distributions made by the Company to the Director with respect to the Restricted
Stock Units as and when the Company determines those amounts to be due, and the
Company shall, to the extent permitted by law, have the right to deduct from any
payment of any kind otherwise due to Director any federal, state, or local taxes
of any kind required by law to be withheld with respect to the Restricted Stock
Units or any Dividend Equivalents or other distributions made by the Company to
the Director with respect to any Restricted Stock Units.
               (ii) The Director may elect, by notice to the Committee, to
satisfy his or her minimum withholding tax obligation with respect to the
granting or vesting of the Restricted Stock Units by the Company’s withholding a
portion of the shares of Common Stock otherwise deliverable to the Director,
such shares being valued at their fair market value as of the date on which the
taxable event that gives rise to the withholding requirement occurs, or by the
Director’s delivery to the Company of a portion of the shares previously
delivered by the Company, such shares being valued at their fair market value as
of the date of delivery of such shares by the Director to the Company.
          (f) No Right to Renomination. Nothing in this Agreement shall confer
upon the Director any right to be renominated by the Board as a director of the
Company.
          (g) Transferability of Awards.
               (i) Restrictions on Transfer. Except as otherwise provided in
Section 4(g)(ii), no Restricted Stock Units shall be transferable or assignable
by the Director, other than by will or the laws of descent and distribution or
pursuant to a Qualified Domestic Relations Order.
               (ii) Permitted Transfers. The Director may transfer the
Restricted Stock Units (or a portion thereof) for no value to (1) a child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, (2) any person sharing the Director’s household (other than a
tenant or employee), (3) a trust in which the persons described in (1) and/or
(2) have more than 50% of the beneficial interest, (4) a foundation in which the
Director and/or the persons described in (1) and/or (2) control the management
of assets, or (5) any other entity in which the Director and/or the persons
described in (1) and/or (2) own more than 50% of the voting interests.
               (iii) Notice. No transfer by will or the laws of descent and
distribution, or transfers permitted under Section 4(g)(ii), of any Restricted
Stock Units, shall be effective to bind the Company unless the Committee shall
have been furnished with (1) the Notice of Restricted Stock Unit Transfer
attached hereto as Exhibit A executed and

3



--------------------------------------------------------------------------------



 



dated by the Director and with a copy of the will, assignment or transfer
document and/or such evidence as the Committee may deem necessary to establish
the validity of the transfer, and (2) the Statement of Acknowledgement attached
hereto as Exhibit B executed and dated by the transferee which states that the
transferee will comply with all the terms and conditions of the Plan and the
Agreement relating to the Restricted Stock Units that are or would have been
applicable to the Director.
     5. Change of Control or Capital Structure.
          (a) Change in Capital Structure. Subject to any required action by the
shareholders of the Company, the number of Restricted Stock Units covered by
this award shall be proportionately adjusted and the terms of the restrictions
on such Restricted Stock Units shall be adjusted as the Committee shall
determine to be equitably required for any increase or decrease in the number of
issued and outstanding shares of Common Stock of the Company resulting from any
stock dividend (but only on the Common Stock), stock split, subdivision,
combination, reclassification, recapitalization or general issuance to the
holders of Common Stock of rights to purchase Common Stock at substantially
below fair market value or any change in the number of such shares outstanding
effected without receipt of cash or property or labor or services by the Company
or for any spin-off, spin-out, split-up, split-off or other distribution of
assets to shareholders.
          (b) Change in Control. In the event of a Change of Control, the
provisions of Section 12 of the Plan shall apply to this Restricted Stock Unit
Award. Upon a Change in Control, the Restricted Stock Units awarded herein shall
be cancelled and the Director shall receive a cash payment for each Restricted
Stock Unit equal to the Change in Control Price with respect to the shares of
Common Stock to which the Restricted Stock Units relate. If and to the extent
permissible without violating the provisions of Section 409A of the Code, the
forgoing cash payment shall be made as soon as administratively practicable, but
in no event more than thirty (30) days after the Change in Control occurs.
Notwithstanding the forgoing, to the extent the cash payment would violate
Section 409A of the Code, then payment shall be made at the earliest time as
would be permitted without violating Section 409A of the Code.
          (c) Other Adjustments. The award of Restricted Stock Units pursuant to
the Plan shall not affect in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure or to merge or to consolidate or to dissolve, liquidate or
sell, or transfer all or any part of its business or assets.
     6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
principles of conflict of laws. The parties agree that any action, suit or
proceeding arising out of or related to this Agreement or the relationship of
the Director and the Company, shall be instituted only in the state or federal
courts located in Maricopa County in the State of Arizona, and

4



--------------------------------------------------------------------------------



 



each party waives any objection which such party may now or hereafter have to
such venue or jurisdictional court in any action, suit, or proceeding. Any and
all services of process and any other notice in any such action, suit or
proceeding shall be effective against any party if given by mail (registered or
certified where possible, return receipt requested), postage prepaid, mailed to
such party at the address set forth herein.
     7. Severability. The invalidity or enforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
     8. Notices. All notices or other communications with respect to the
Restricted Stock Units shall be deemed given and delivered in person or by
facsimile transmission, telefaxed, or mailed by registered or certified mail
(return receipt requested, postage prepaid) to the Company’s Stock Option
Administrator at the following address (or such other address, as shall be
specified by like notice of a change of address) and shall be effective upon
receipt:
Stock Option Administrator
Republic Services, Inc.
18500 N. Allied Way
Phoenix, AZ 85054
     9. Waiver. The failure of any party at any time to require strict
performance of any condition, promise, agreement or understanding set forth
herein shall not be construed as a waiver or relinquishment of the right to
require strict performance of the same condition, promise, agreement or
understanding at a subsequent time.
     10. Interpretation/Provisions of Plan Control. In the event of any conflict
between the provisions of the Plan and the provisions of this Agreement, the
provisions of the Plan shall govern. The Director hereby accepts as final,
conclusive and binding, any decisions by the Committee with respect to the
interpretation or administration of the Plan and this Agreement.
     11. Director Bound by Plan. The Director hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all the terms, conditions and
provisions thereof.
     12. Binding Effect. Subject to the limitations stated herein and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company and the Director’s heirs, legatees,
distributees and personal representatives.
     13. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. The facsimile or
email transmission of a signed

5



--------------------------------------------------------------------------------



 



signature page, by any party to the other(s), shall constitute valid execution
and acceptance of this Agreement by the signing/transmitting party.
     14. Section 409A.
          (a) General. It is the intention of both the Company and the Director
that the benefits and rights to which the Director could be entitled pursuant to
this Agreement comply with Section 409A of the Code and the Treasury Regulations
and other guidance promulgated or issued thereunder (“Section 409A”), to the
extent that the requirements of Section 409A are applicable thereto, and the
provisions of this Agreement shall be construed in a manner consistent with that
intention. If the Director or the Company believes, at any time, that any such
benefit or right that is subject to Section 409A does not so comply, it shall
promptly advise the other and shall negotiate reasonably and in good faith to
amend the terms of such benefits and rights such that they comply with
Section 409A (with the most limited possible economic effect on the Director and
on the Company).
          (b) No Representations as to Section 409A Compliance. Notwithstanding
the foregoing, the Company does not make any representation to the Director that
the Restricted Stock Units awarded pursuant to this Agreement are exempt from,
or satisfy, the requirements of Section 409A, and the Company shall have no
liability or other obligation to indemnify or hold harmless the Director or any
Beneficiary for any tax, additional tax, interest or penalties that the Director
or any Beneficiary may incur in the event that any provision of this Agreement,
or any amendment or modification thereof or any other action taken with respect
thereto is deemed to violate any of the requirements of Section 409A.
          (c) Separation from Service. If and to the extent permitted by
Treasury Regulations Section 1.409A-1(h)(5) or other applicable law, if the
Director provides services both as an employee of the Company and as a member of
the Board, the services provided as an employee shall not be taken into account
in determining whether the Director has incurred a Separation from Service for
purposes of Section 4(a) hereof.
          (d) 6 Month Delay for Specified Employees.
               (i) If the Director is a “Specified Employee”, then no payment or
benefit that is payable on account of the Director’s “Separation from Service,
shall be made before the date that is six months after the Director’s
“Separation from Service” (or, if earlier, the date of the Director’s death) if
and to the extent that such payment or benefit constitutes deferred compensation
(or may be nonqualified deferred compensation) under Section 409A and such
deferral is required to comply with the requirements of Section 409A. Any
payment or benefit delayed by reason of the prior sentence shall be paid out or
provided in a single lump sum at the end of such required delay period in order
to catch up to the original payment schedule.

6



--------------------------------------------------------------------------------



 



               (ii) For purposes of this provision, the Director shall be
considered to be a “specified employee” if, at the time of his or her separation
from service, the Director is a “key employee”, within the meaning of Section
416(i) of the Code, of the Company (or any person or entity with whom the
Company would be considered a single employer under Section 414(b) or Section
414(c) of the Code) any stock in which is publicly traded on an established
securities market or otherwise.
          (e) No Acceleration of Payments. Neither the Company nor the Director,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a
duly authorized officer, and the Director has affixed his or her signature
hereto.

            REPUBLIC SERVICES, INC.
      By:                   DIRECTOR
                       

8



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE OF RESTRICTED STOCK UNIT TRANSFER
     Republic Services, Inc., a Delaware corporation (the “Company”) and the
undersigned person (the “Director”) entered into a Non-Employee Director
Restricted Stock Unit Agreement (the “Agreement”), effective
                                                             and made pursuant
and subject to the provisions of the Company’s 2007 Stock Incentive Plan, as it
may be amended from time to time (the “Plan”).
     Pursuant to Section 15(g) of the Plan and Section 4(g) of the Agreement,
the Director (or the Director’s estate) transferred for no value Restricted
Stock Units granted under the Agreement, as stated below, to the person or
entity described below (the “Transferee”).
     Number of Restricted Stock Units transferred:
                                        
     Date of transfer:             
                                                     
                             
     The Transferee is a permitted transferee under Section 15(g) of the Plan
and Section 4(g) of the Agreement for the following reason:

  o   Transfer by will or the laws of descent and distribution.     o   Transfer
pursuant to a Qualified Domestic Relations Order.     o   Transfer to one of the
following family members listed in Section 4(g)(ii) of the Agreement: a child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships.     o   Transfer to a member of the Director’s household (other
than a tenant or an employee).     o   Transfer to a trust in which the
Director, a member of the Director’s family, or a member of the Director’s
household has more than a 50% beneficial interest.

9



--------------------------------------------------------------------------------



 



  o   Transfer to a foundation in which the Director, a member of the Director’s
family, or a member of the Director’s household controls the management of the
foundation’s assets.     o   Transfer to an entity in which the Director, a
member of the Director’s family, or a member of the Director’s household owns
more than 50% of the voting interest.

     If the Transferee is a natural person, the nature of the relationship
between the Director and the Transferee is as follows:
     
 
     If the Transferee is something other than a natural person, details
regarding the Director’s (or a family member’s or a household member’s)
beneficial interest, control or voting interest in the Transferee is as follows:
     
 
     The Director acknowledges that at the time the Award is settled, the
Director will be taxed at ordinary income rates on the excess, if any, of the
fair market value of the cash or stock when received in settlement of the
transferred Restricted Stock Units.
     This Notice is being furnished to the Company along with a copy of the
will, assignment or transfer document and/or such evidence as the Committee may
deem necessary to establish the validity of the transfer. An agreement signed by
the Transferee acknowledging that all rights and obligations with respect to the
transferred Restricted Stock Units shall be governed by the terms and conditions
set forth in the Agreement and Plan is also being furnished to the Company.
     The aforementioned documents are being delivered to the Company in
satisfaction of the Director’s obligations under Section 4(g)(iii) of the
Agreement, to Stock Option Administrator at the following address:
Stock Option Administrator
Republic Services, Inc.
18500 North Allied Way
Phœnix, Arizona 85054

10



--------------------------------------------------------------------------------



 



         
 
  DIRECTOR    
 
       
 
       
 
       
 
  Signature    
 
       
 
       
 
  Print or Type Name    
 
       
 
       
 
  Street Address    
 
       
 
       
 
  City, State, Zip    
 
       
 
       
 
  Telephone Number    
 
       
 
       
 
  Social Security Number    
 
       
 
       
 
  Date    

11



--------------------------------------------------------------------------------



 



EXHIBIT B
STATEMENT OF ACKNOWLEDGEMENT
     On [                     ], [                    ] (the “Transferor”)
entered into a Non-Employee Director Restricted Stock Unit Agreement (the
“Agreement”) with Republic Services, Inc. (the “Company”), pursuant and subject
to the provisions of the Company’s 2007 Stock Incentive Plan, as it may be
amended from time to time (the “Plan”). Pursuant to Section 15(g) of the Plan
and Section 4(g) of the Agreement, on [                    ] the Transferor (or
the Transferor’s estate) transferred for no value [                     ]
Restricted Stock Units granted under the Agreement to [                     ]
(the “Transferee”).
     The Transferee hereby acknowledges and agrees that the Transferee is a
permitted transferee under to Section 15(g) of the Plan and Section 4(g) of the
Agreement. The Transferee further acknowledges and agrees that the Transferee’s
rights and obligations with respect to the transferred Restricted Stock Units
shall be governed by the terms and conditions set forth in the Agreement and the
Plan, as they are or would have been applicable to the Transferor, and that the
Transferee will comply with such terms and conditions, including, without
limitation, those provisions relating to the dates on which the Restricted Stock
Units will vest, and those relating to the forfeiture and repayment of benefits
in the event that the Transferor engages in any Detrimental Activity, as defined
in the Plan.

         
 
  TRANSFEREE    
 
       
 
       
 
       
 
  Signature    
 
       
 
       
 
  Print or Type Name    
 
       
 
       
 
  Street Address    
 
       
 
       
 
  City, State, Zip    
 
       
 
       
 
  Telephone Number    

12



--------------------------------------------------------------------------------



 



         
 
       
 
  Tax Identifying Number    
 
       
 
  Date: [                    ]    

13